Citation Nr: 0612825	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-16 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1945 to December 
1946 and from July 1948 to February 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision.  In April 2006, 
a video conference hearing was held before the undersigned.

The claim for service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
veteran's current right ear hearing loss is related to 
military service.  


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active military service and sensorineural hearing loss may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2003 and July 
2004.  VA specifically informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  The veteran was essentially told to submit 
any evidence pertaining to his claim.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
right ear hearing loss claim has been obtained (additional 
evidence for the PTSD claim has been found necessary as will 
be discussed in the remand portion of this decision).  The 
record before the Board contains post-service medical records 
and a VA examination report.  The record also reflects that 
the RO requested the veteran's service medical records from 
the National Personnel Records Center (NPRC).  In March 2002 
and May 2003, NPRC advised VA that the veteran's service 
records were not on file and that records may have been 
destroyed in a fire.  As additional efforts to obtain the 
veteran's service records would be futile, the Board finds 
that VA has fulfilled its duty to assist in obtaining such 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the right ear 
hearing loss claim.  The Board is also unaware of any such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the right ear hearing 
loss claim.

Although the July 2004 notice was provided to the veteran 
after the initial adjudication, he has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time. 

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006). 
 For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).


Analysis

The veteran contends that his right ear hearing loss was 
caused by acoustic trauma during service.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

There is no question that the veteran currently has hearing 
loss in the right ear.  The October 2002 VA examination 
report noted no measurable hearing at the limits of the 
equipment with contralateral masking.  Speech recognition was 
0 percent and pure tone thresholds were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+

A January 2003 letter from the University of California, San 
Francisco Medical Center reflects that the veteran had near 
total removal of a right acoustic neuroma on November 24, 
1999.  There is a letter from T.M. Gray, M.D. dated in 
October 2001 which noted the veteran's military noise 
exposure and opined that the veteran's decreasing hearing was 
due to service.  The veteran was also afforded a VA 
examination in October 2002, the report of which noted the 
veteran's service exposure to acoustic trauma.  The examiner 
also noted that as a civilian, the veteran worked as a 
mechanic and in construction with loud equipment.  The 
examiner noted that due to the lack of measurable hearing (as 
set forth above), the degree of hearing loss which may have 
been related to military acoustic trauma can no longer be 
measured.  The examiner also noted that it was reported that 
hearing loss in the right ear occurred after removal of a 
brain tumor four years ago.  Consequently, the examiner 
opined that the hearing loss in the his right ear was most 
likely due to the brain tumor removal.  

The veteran points out in a statement received in February 
2003 that there was evidence of hearing loss prior to his 
tumor surgery.  In support of his assertion, there is an 
audiological examination report from Central Valley ENT dated 
on November 15, 1999.  Speech discrimination was less than 10 
percent and the following pure tone thresholds were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
100

100

While this demonstrates that the veteran had hearing loss 
prior to his surgery, it does not show that his hearing loss 
was related to service.  It does not explain the gap of 
several decades between service and the initial clinical 
evidence of hearing loss.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board finds that neither the October 2002 VA examination 
report nor the findings made by Dr. Gray are particularly 
probative.  As discussed, the VA examiner did not have  the 
claims folder available and did not account for at least some 
of the hearing loss pre-existing the tumor surgery.  On the 
other hand, Dr. Gray's opinion does not offer support for his 
contention except for the veteran's recitation of his service 
noise exposure.  Indeed, Dr. Gray does not address the 
veteran's brain tumor or recent surgery and its role in the 
veteran's current disability, nor does he address the 
veteran's exposure to acoustic trauma outside of service.  In 
effect, each opinion is flawed.  Medical opinions have no 
probative value when they are based on an inaccurate factual 
predicate, such as the veteran's self- reported and 
inaccurate history.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 548 (1993).  

Despite contentions by the veteran, the evidence does not 
reflect combat service, and the provisions of 38 U.S.C.A. 
§ 1154 (West 2002) are not for application.  Even assuming 
some acoustic trauma in service, there is no showing of 
pertinent disability until many years post service.  Evidence 
has been presented showing that the veteran was exposed to 
noise after service, and the brain tumor and subsequent 
surgery have also been mentioned as factors in his current 
hearing acuity.  In light of this and the fact that right ear 
hearing loss was first identified at a time remote from 
service, the preponderance of the evidence is against finding 
that the veteran has right ear hearing loss due to service.  
While the veteran has suggested that his current right ear 
hearing loss is related to service, as a lay person, he has 
no competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board declines to obtain another medical nexus opinion 
with respect to the claim of service connection right ear 
hearing loss because there is no evidence of pertinent 
disability in service or for several years following service.  
Thus, while there are current diagnoses of right ear hearing 
loss, there is no true indication that pertinent disability 
is associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of abnormal 
findings in service, and the first suggestion of pertinent 
disability many years after active duty, relating right ear 
hearing loss to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  


ORDER

Service connection for right ear hearing loss is denied.


REMAND

The veteran asserts that he has PTSD as a result of service.  
VA treatment records show treatment for PTSD.  He contends 
that he has two stressors.  The first is for experiences 
while in Kwangju and Inchon, Korea.  The veteran testified at 
his hearing about a 4 hour combat situation in May 1945 
(though the veteran probably is referring to May 1946), 
having guard duty during which he killed someone, and 
experiencing someone riding in the same Jeep with him getting 
shot by a sniper.  In a statement received in October 2001, 
the veteran stated that he was in the Sixth Division, 
Twentieth Infantry, Fox Company.  Further development action 
to verify these alleged stressors is required.  The second 
stressor is for the loss of two children in a house fire 
while in service.  Death certificates for Karen Starr and Roy 
Starr, Junior, noting date of death as October 1949 and cause 
of death as house burning down, have been associated with the 
claims folder.  An examination is necessary to see if the 
veteran's PTSD is related to either of his claimed stressors.  

Accordingly, the case is REMANDED for the following action:

1.  All treatment records from the VA 
Medical Center in Stockton should be 
associated with the claims folder.  

2.  The RO should locate the veteran's 
unit (Sixth Division, Twentieth Infantry, 
Fox Company) records.   
The RO should then prepare a summary of 
all the claimed stressors in Korea based 
on review of all pertinent documents.  
This summary, and all associated 
documents, should be sent to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) and they should be asked 
to provide any information that might 
corroborate the veteran's alleged 
stressors in Korea.  Thereafter, the RO 
should make a determination as to which 
of the veteran's stressors have been 
corroborated.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination.  Send the claims folder to 
the examiner for review and the examiner 
should indicate that he/she has reviewed 
the claims folder.  All necessary special 
studies or tests, to include 
psychological testing and evaluation, 
such as the Minnesota Multiphasic 
Personality Inventory, and the 
Mississippi Scale for Combat-Related 
PTSD, should be accomplished.   should be 
accomplished.  

The examiner should determine whether the 
veteran currently suffers from PTSD.  If 
a diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners.  The examination report 
should include the complete rationale for 
all opinions expressed.   If a diagnosis 
of PTSD is made, the examiner should 
specify whether there is a link between 
the current symptomatology and any 
corroborated stressor experience, 
including the loss of the veteran's 
children in 1949.  

4.  Then, after ensuring the veteran's 
file is complete, the RO should 
readjudicate the claim for entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  Allow an appropriate 
period of time for response.  Thereafter, 
this claim should be returned to this 
Board for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


